             Case 2:20-cv-02907-GAM Document 22 Filed 08/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNABEL MALDONADO                             :
                                              :
        v.                                    :        CIVIL ACTION NO. 20-2907
                                              :
TRANS UNION, LLC., ET AL.                     :

                                           ORDER

                 AND NOW, this 19th           day of     August    , 2020, it having been

reported that plaintiff voluntarily dismissed defendant EQUIFAX INFORMATION

SERVICES, LLC upon Order of the Court pursuant to the provisions of Rule 41.1(b) of the

Local Rules of Civil Procedure of this Court, it is ORDERED that this action is DISMISSED

with prejudice, pursuant to agreement of counsel without costs, as to the above-named party

only.

        Notwithstanding this dismissal, pursuant to Rule 41.1(b) of the Local Rules of Civil

Procedure, this order of dismissal may be vacated, modified, or stricken from the record, for

cause shown, upon the application of any party served within ninety (90) days of the entry of

such order of dismissal, provided the application of the ninety-day time limitation is consistent

with Federal Rule of Civil Procedure 60(c).


                                                             Kate Barkman, Clerk of Court


                                                  BY:             /s/ Patricia Clark
                                                             Patricia Clark
                                                             Civil Deputy to Judge McHugh

Copies EMAILED on 8/19/20           to:

cc: All counsel of record
